Title: To George Washington from the Commissioners for the District of Columbia, 5 October 1795
From: Commissioners for the District of Columbia, the
To: Washington, George


          
            Sir,
            City of Washington 5th Octo. 1795
          
          We have the pleasure of informing you that notwithstanding the total failure in payments from Morris and Greenleaf since June last we have insured the progression of the public buildings till the first of December unless we should be Disappointed in a sale of our Bank Stock. It is not improbable but we shall by an immediate sale be compelled to make a Sacrifice of six or eight ⅌ Cent even this however ought not to prevent a sale if nothing else remains actively to employ the remaining season in forwarding the public buildings. The innumerable Difficulties which have occured during the present year from the want of funds leads us to take every possible step to guard against the mischeif the ensuing Season—The enclosed Memorial on the subject of Finance is forwarded that it may be Considered before your return to Philadelphia. If it is thought advisable that One or more of the Board should attend at Mount Vernon during your stay there to discuss its merits they will obey your Summons with pleasure or attend you here as you pass thro’ the City as may be most agreeable to you. We are with sentiments of perfect respect Sir, Your most Obt Servts
          
            Gust. ScottAlex: White
          
         